DETAILED ACTION
Regarding Claims 6, 15, 28, 37, 50, 58. Cancelled.
Specification
Previous objection is withdrawn in view of the Applicant’s amendment filed on 10/11/2021.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 is improperly depending on the cancelled claim 15. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.         Claims 1-5, 7-13, 22-27, 29-35, 44-49 and 51-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as an example), we recognize that the limitations “detecting a repeated time-dependent change of said difference and associating a fault in said electric grid with said repeated time-dependent change,” are abstract ideas, as they are directed to combination of human evaluation and usage of mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite “distributing in said electric grid a plurality of grid measuring devices comprising at least one of current 
          In Step 2B, the claims additionally recite “distributing in said electric grid a plurality of grid measuring devices comprising at least one of current measurement sensor and voltage measurement sensor, said grid measuring devices operative to measure at least one of current measurement and voltage measurement to form a plurality of measurements with their respective time of occurrence,” “receiving any of said measurements from at least two of said grid measuring devices, measuring a 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 112
Previous rejection is withdrawn in view of the Applicant’s amendment filed on 10/11/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 10, 12-14, 16-17, 20-25, 29-30, 32, 34-36, 38-39, 42-47, 51-52, 54, 56-57, 59, 62-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nacson et al., US-PGPUB 2010/0315092 (hereinafter Nacson)

          Regarding Claims 1, 23 and 45. Nacson discloses detecting a fault in an electric grid (Abstract), comprising 

distributing in said electric grid a plurality of grid measuring devices comprising at least one of current measurement sensor and voltage measurement sensor, said grid measuring devices being operative to measure at least one of current measurement and voltage measurement to form a plurality of measurements with their respective time of occurrence (Fig. 1; Paragraphs [0140]-[0141]),
receiving any of said measurements from at least two of said grid measuring devices, measuring a difference between measurements of said at least two grid measuring devise, detecting a repeated time-dependent change of said difference, and 
and associating a fault with said time dependent change (Paragraph [0021]-[0023]; Paragraph [0223]) (Note: Nacson discloses comparing electric current measurements in Paragraph [0021], and comparing time-consecutive measurements in Paragraph [0022], where both comparison would involve measuring the difference between the measurements. In Paragraph [0023], Nacson also discloses averaging the comparisons over time. This means that Nacson is detecting repeated changes in the comparison values over time, or repeated time-dependent change of said difference. As an example, let’s say that the values of the comparisons or the differences are [1, 3, 5, 2, 4, 2, 1] over time. Then prior to averaging, Nacson is detecting the repeated time-dependent changes in the values of the comparison or the claimed difference)

           Regarding Claims 2, 24 and 46. Nacson discloses measurement comprises at least one of: an absolute value, a change of value, and a rate of change of value, an instantaneous change of at least one of voltage, current, and power, a transient, a spike, and a surge (Paragraph [0022]; [0044]-[0048]; [0223])

           Regarding Claims 3, 25 and 47. Nacson discloses a plurality of measurements by a single grid measurement device, said measurements executed in substantially the same time, a plurality of measurements by a single grid measurement device, said measurements executed in different times, and a plurality of measurements by a plurality of grid measurement devices, said measurements executed in substantially the same time (Paragraphs [0012]; [0021]; [0223])

          Regarding Claims 7, 29 and 51. Nacson discloses said time-dependent change is at least one of monotonous, cyclic, and repetitive (Paragraph [0023], averaging the comparisons, where the time-dependent change is at least repetitive, as there are a plurality of compared values occurring over measurement time that calls for averaging said values; Paragraph [0170], periodically, repetitively or continuously)

          Regarding Claims 8, 30 and 52. Nacson discloses at least two grid measuring devices detected said time-dependent change, each, and wherein said at least two grid Paragraph [0223])

          Regarding Claims 10, 32 and 54. Nacson discloses said time-dependent change is monotonous and said fault is a developing current leakage (Paragraph [0002]-[0003])

          Regarding Claims 12, 34 and 56. Nacson discloses defining a rule for at least one of: executing said measurements, collecting said measurements, and communicating said measurements, wherein said rule is associated with a fault (Paragraphs [0011]; [0018]-[0024]; [0042])

          Regarding Claims 13 and 35. Nacson discloses communicating at least one of said measurement, a result of said analysis of said measurements according to said rule, and said fault (Paragraph [0018]; [0024]; Paragraph [0216])

          Regarding Claims 14, 36 and 57. Nacson distributing in said electric grid a plurality of grid measuring devices comprising at least one of current measurement sensor and voltage measurement sensor, said grid measuring devices operative to measure at least one of current measurement and voltage measurement to form a plurality of measurements with their respective time of occurrence (Fig. 1; Paragraphs [0140]-[0141]), discloses requesting a first grid measuring device to execute at least one of: execute at least one measurement, store said at least one measurement, analyze  request comprises time of measurement and said time of measurement is associated with time of at least one measurement executed by said second grid measuring device (Paragraphs [0210]; [0205]-[0206]; [0209]; Paragraphs [0219]-[0225], communication relay and neighborhood analysis, including storing the received information and request from another measuring device 11) (Note: Each measuring devices 11 exchanges information with other measuring devices 11, including via request and on-demand as discussed in Paragraph [0205]-[0206] and [0209], for the purpose of calculating the leakage current and analyzing neighborhood situation [Paragraph 0219]. The requested information, includes information associated with sampling or current measurement over time, necessarily includes time of measurement [Paragraph [0205]), particularly since leakage current is calculated using the current measured at the same time and performing of the neighborhood analysis involves temporal analysis, described in Paragraph [0223])

          Regarding Claims 16, 38 and 59. Nacson discloses said requested measurement is associated with a period of time around said time of at least one measurement executed by said second grid measuring device (Paragraphs [0065]-[0066]; Paragraph [0203]-[0205], by request, on-demand from another current measuring devices; Paragraph [0223], comparing the current measured at the same time, and along a time-period analysis) 

          Regarding Claims 20, 42 and 63.  Nacson discloses distributing in said electric grid a plurality of grid measuring devices comprising at least one of current measurement sensor and voltage measurement sensor, said grid measuring devices operative to measure at least one of current measurement and voltage measurement to form a plurality of measurements with their respective time of occurrence (Fig. 1; Paragraphs [0140]-[0141]),

detecting a plurality of transients detected by a first measuring device and a corresponding time of measurement of said transients (Paragraphs [0099]-[0103], and [0117], measure amplitude variations of the transmitted electric pulses and measure any reflected signal associated with transmitted electric pulses; Note: The claims simply states “transients” and does not further recite that the transient is a phenomena of the grid anywhere. The measured amplitude variation and reflected signals are transients as they decay during their travel on the transmission line and are short-lived); and reporting said transients upon at least one of: a second measuring device not having detected a transient within a predetermined period around said time of measurement of said transients detected by said first measuring device; and said second measuring device detected repeated opposite transients within a predetermined period around said time of measurement of said transients detected by said first measuring device (Paragraphs [0223]-[0224], Note: for a particular situation when the second measuring device not detecting the transient (as a result of malfunction, as an example, which would be more than any predetermined period), then the results of the neighborhood analysis in comparing the current measurements taken by two or more neighboring devices will deviate from the predefined threshold value as the second measuring device will be zero with no detection, causing alarm and needing to send the information) 

          Regarding Claims 17, 21, 39, 43, 60 and 64. Nacson discloses said predetermined period is not larger than time of travel of said transient between said measuring device detecting said transient and said proximal measuring device, according to speed of electric signal in a cable of said grid (Paragraphs [0223]-[0224], for a particular situation when the second measuring device did not detect the transient (as a result of malfunction, as an example), such situation would also apply to said predetermined period not being larger than time of travel, as claimed)

          Regarding Claims 22, 44 and 65  Nacson discloses detecting a repeated change of value between successive measurements executed by a first measuring device within a time period (Paragraphs [0205]-[0206], measurement done continuously), determining a fault wherein said repeated change of value is different from change of value between successive measurements within said time period of at least one second measuring device proximal to said first measuring device (Paragraphs [0223]-[0224])



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 11, 26-27, 33, 48-49 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Nacson et al., US-PGPUB 2010/0315092 in view of Miyoshi, US Pat No. 5,216,226 (hereinafter Miyoshi)

           Regarding Claims 4, 26 and 48. Nacson discloses damaged insulator of said cable, developing current leakage associated with said cable, etc (Paragraph [0002], leakage, insulation deteriorating with time, etc)

Nacson does not disclose measuring at least one of: cable temperature, wind speed, humidity, cable motion, cable height, cable depression, and cable angle, and wherein said analyzing said measurements according to said at least one rule to detect a fault comprises correlating at least one of said current measurement and said voltage measurement with at least one of said measurements of cable temperature, wind speed, humidity, cable motion, cable height, cable depression, cable angle, and time-of-day.

Col. 2, lines 16-28), which includes measuring leakage current, temperature, humidity and day, and analyzing said measurements according to said at least one rule to detect a fault comprises correlating at least one of said current measurement and said voltage measurement with at least one of said measurements of leakage current, temperature, humidity and day (Figs. 4 and 6-11; Col. 3, lines 23-64; Col. 10, lines 22-44)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Miyoshi in Nacson and measure at least one of cable temperature, wind speed, humidity, cable motion, cable height, cable depression, and cable angle, and analyze said measurements according to said at least one rule to detect a fault which comprises correlating at least one of said current measurement and said voltage measurement with at least one of said measurements of cable temperature, wind speed, humidity, cable motion, cable height, cable depression, cable angle, and time-of-day, so as to accurately monitor and assess the condition of the cable insulator so that appropriate remedial actions can be performed to prevent possible accidents involving the damaged insulator.

           Regarding Claims 5, 27 and 49.  Nacson discloses a cable of said grid being contacted by an object, corrosion developing in said cable, corrosion developing in a clamp, a damaged insulator of said cable, developing current leakage associated with said cable, a bad connection, a hot-spot; and a frayed cable (Paragraph [0002], leakage, insulation deteriorating with time, etc)

          Regarding Claims 11, 33 and 55.  Nacson discloses said fault is at least one of developing corrosion and damaged insulator (Paragraphs [0002]-[0003]).  

The modified Nacson does not disclose time-dependent change is cyclic and correlated with at least one of time-of-day, and temperature, and said fault is at least one of developing corrosion and damaged insulator.
Miyoshi discloses preventing and predicting deteriorating of insulation materials (Col. 2, lines 16-28), which includes measuring leakage current, temperature, humidity and day, and analyzing said measurements according to said at least one rule to detect a fault (Figs. 4 and 6-11; Col. 3, lines 23-64; Col. 10, lines 22-44)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Miyoshi in Nacson and with the time-dependent change being cyclic, correlate with at least one of time-of-day, and temperature, and accurately determine fault is at least one of developing corrosion and damaged insulator, so that appropriate remedial actions can be performed to prevent possible accidents involving the damaged insulator.

10.          Claims 9, 31 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Nacson et al., US-PGPUB 2010/0315092 in view of Russell et al., US Pat No. 5,600,526 (hereinafter) (cited by the Applicant)

Regarding Claims 9, 31 and 53. Nacson discloses detecting faults within electric transmission networks (Paragraphs [0002]; [0044]-[0048]) 

Nacson does not disclose said time-dependent change is repetitive and said fault is a cable of said grid being contacted by an object.

Russell discloses time-dependent change is repetitive and said fault is a cable of said grid being contacted by an object (Abstract; Col. 1, lines 5-13, trees or objects contacting the power line; Col. 3, lines 10-21; Col. 5, lines 32-42; Col. 6, lines 1-20; Table 1; Col. 2, lines 31-43; Fig. 1)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Russell and accurately detect a time-dependent change is repetitive and said fault is a cable of said grid being contacted by an object, with minimizing of the unnecessary power service interruptions and outages.

11.          Claims 18-19, 40-41 and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Nacson et al., US-PGPUB 2010/0315092 in view of Takeuchi, US-PGPUB 2013/0090875 (hereinafter Takeuchi)

          Regarding Claims 18-19, 40-41 and 60-61. Nacson discloses communicating and requesting (Paragraph [0220]-[0225], communication relay and neighborhood analysis, including storing the received information and request from another measuring device 11)

Nacson does not disclose communicating at least one of said measurement comprises a plurality of low-resolution measurements; and wherein said request comprises request for a plurality of high-resolution measurements (Regarding Claims 19, 41, 61, wherein said resolution comprises at least one of time-re solution and repetition rate of said plurality of measurements)

Takeuchi discloses fault detection (Paragraph [0088]), which includes communicating at least one of said measurement comprises a plurality of low-resolution measurements and wherein said request comprises request for a plurality of high-resolution measurements (Fig. 6; Paragraph [0076]-[0081]), (Claims 19, 41, 61, wherein said resolution comprises at least one of time-re solution and repetition rate of said plurality of measurements) (Fig. 2A; Paragraphs [0002]-[0012])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Takeuchi in Nacson and communicate at least one of said measurement that comprises a plurality of low-resolution measurements, and wherein said request comprises request for a plurality of high-resolution measurements (Regarding Claims 19, 41, 61, wherein said resolution comprises at least one of time-re solution and repetition rate of said plurality of measurements), so as to accurately detect fault.
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
13.      With respect to the 101 rejection, In Response, the Examiner respectfully disagrees. Foremost, the 101 eligibility analysis begins with the claimed language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is directed to detecting a fault, an abstract idea. As had been discussed in the rejection, the focus of the claim is an abstract idea, as they involve using various mathematical equations to determine a fault.
          Furthermore, note that the Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem (Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, just because the claims are may be directed to specific abstract ideas for detecting a fault, do not make the claims eligible under 35 USC 101. 
see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that novelty or non-conventionality in the abstract idea will not be a determining factor. New abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). Additionally, limiting the claims to the particular technological environment of fault detection in an electric grid, without the abstract idea integrated into a practical application and without significantly more, is insufficient to transform them into patent-eligible applications of the abstract ideas  (Flook established that limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable” Bilski v. Kappos, 95 USPQ2d 1001, 1010 (U.S. 2010). 
          Furthermore, the claims additionally recited limitations directed to measuring current or voltage in an electric grid and processor but said limitations are recited generically at high level of generality for collecting data and processing of the collected data using a general purpose computer. Additionally, the claims in the instant application with the recited measurement sensors and processor, the focus of the claims is not on such an improvement in said sensors or processor as tools (as in Enfish), or focused on a specific asserted improvement in detecting a fault in non-abstract way (or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo), but on certain independently abstract ideas 
          Furthermore, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional measurement sensor gathering and presenting the desired information. Unlike Thales 85- F.3d 1343, 121 USPQ2d 1898 (2017), Id., at 1898 (where the inertial sensors are used in non-conventional manner for measuring position and orientation), the claimed invention in the instant application uses sensors in a well-understood, routine and conventional way.
          In Summary, the claims in the instant application are directed to detecting a fault in an electric grid without the abstract idea being integrated into a practical application and without significantly more than the abstract idea. The claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

14.          With respect to the prior art rejection, In Response, the Examiner respectfully disagrees. Note that the Examiner’s response has been directly incorporated into the rejection itself under Note section.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865